Citation Nr: 1707896	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  12-34 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date prior to January 28, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to July 1970, including service in the Republic of Vietnam, for which he earned the Distinguished Flying Cross.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for PTSD and assigned an effective date of January 28, 2010, the date VA received the Veteran's informal claim for service connection.


FINDINGS OF FACT

1. The Veteran filed a claim of service connection in February 1998; the record is unclear as to the disability for which service connection was sought.

2. In response to the Veteran's claim in February 1998, VA requested that the Veteran furnish additional information regarding his military service, to include a copy of his DD Form 214.

3. The Veteran did not file any additional documents with VA prior to his January 28, 2010 claim of service connection for PTSD.


CONCLUSION OF LAW

The criteria for an effective date for the grant of service connection for PTSD prior to January 28, 2010 have not been met.  38 U.S.C.A. §§ 5103, 5110 (West 2014); 38 C.F.R. §§ 3.109, 3.158, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In February 2010, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  Indeed, when a claim has been granted and there is disagreement as to "downstream" questions, such as effective dates, the claim has been substantiated and there is no need to provide additional VCAA notice and the Court will not presume that a notice error is prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case as the Veteran has not alleged such prejudice.

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  In this instance, the Veteran's appeal deals with the effective date for the grant of service connection.  As such, the outcome of the matter does not require medical evidence, to include VA examinations or treatment records.  The Veteran has not alleged that pertinent records are outstanding.

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.


Determining Effective Dates

Except as otherwise provided, the effective date of a grant of service connection or of a specific disability rating is based on the date of claim.  See generally 38 C.F.R. § 3.400.  Where the claim of service connection is filed more than one year after the date of service separation, the earliest effective date which may be assigned by law is the date the claim was received by VA.  38 C.F.R. § 3.400(b)(2).  Where the claim of service connection is a claim to reopen based on new and material evidence filed after an earlier denial, the effective date will be the date of claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2).

If VA requests evidence regarding an incomplete application, but such evidence is not furnished within a year of the notification, the claim is deemed abandoned, and no benefits may be paid or furnished based upon the application.  38 C.F.R. § 3.158(a).

Facts and Analysis

In January 2010, the Veteran filed a statement in which he asked to "reopen" his claim of service connection for PTSD.  He enclosed information regarding his service in Vietnam which included documentation of his special operations service which had only been declassified in 2000.  The Veteran stated that he had been dealing with the symptoms of PTSD for 38 years but had been unable to discuss the particulars of his service and his stressors prior to the documents being declassified.  The documentation showed that he had completed more than 560 hours of combat aviation and had been awarded the Distinguished Flying Cross.

Service connection for PTSD has been granted, and the effective date assigned for that award was January 28, 2010, based on the date that VA files show the first information submitted regarding the claim.  The Veteran has appealed the assigned effective date, asserting that he had first applied for service connection for PTSD in February 1998.  He has submitted copies of a claims form and an assignment of power of attorney, both of which are dated in February 1998.  

The Veteran has also submitted a copy of a letter he received from VA in February 1998 in response to a claim he had filed.  The letter is a form letter which did not identify the nature of the claim filed.  It stated that the VA was "unable to take further action on [his] recent application for benefits because it does not contain sufficient information about [his] military service."  The letter instructed the Veteran to provide information about his military service to include a copy of his DD Form 214 or sufficient information for VA to obtain documents of his military service from the specific branch of service.  

In a statement submitted in August 2010, the Veteran stated that he had never received a response to the claim he submitted in 1998 beyond the request for his DD Form 214, which he had included with the claim when filed.

In another statement submitted in April 2011, the Veteran argued for an earlier effective date for the grant of service connection for PTSD.  He stated that at the time of service separation he was required to sign a non-disclosure agreement with respect to the top secret duties he performed in service and was under the belief that this agreement prevented him from seeking VA benefits for this service.  He therefore did not seek service connection for PTSD until he was made aware that the documents regarding his service had been declassified.  He asserted that because of the requirements for secrecy, he should be able to receive an effective date for disabilities for which he had delayed filing claims, specifically to the earliest of (1) his date of separation from service; (2) the date of onset of the disability; or, (3) the date of declassification of the records regarding the secret aspects of his service.

The Board has considered all of the evidence of record in this case, with specific attention to the Veteran's statements and arguments.  The Board acknowledges the Veteran's decorated service and the fact that he honored his obligation not to discuss the top secret nature of his service.  His patriotism and his efforts on behalf of the country are appreciated and this decision should in no way be construed as denigrating that service.  However, the evidence of record and the laws governing VA claims preclude granting the Veteran the benefit he seeks.

The evidence does show that the Veteran filed some sort of claim for benefits in February 1998, as demonstrated by the letter sent him in response.  And the Veteran has provided copies of the documents which he asserts were submitted to VA by his appointed representative.  However, the documents the Veteran submitted do not contain a date stamp showing receipt by VA.  Nor does the letter sent in response to the Veteran's February 1998 submission contain any information regarding the nature of the claim.  In fact, the Veteran stated that the letter from VA requested a copy of his DD Form 214 and that he had in fact submitted a copy of that document with his claim.  This would indicate the possibility that the records submitted by the Veteran to his representative in February 1998 were not passed along to VA.

The record does not show that the Veteran's claim as submitted in February 1998 included a claim for service connection for PTSD.  However, even if the Veteran's statements to that effect were accepted as true, the February 1998 letter from VA to the Veteran did not deny the claim.  Rather, the letter stated that insufficient information had been provided to go forward with the claim and instructed him to supply the necessary information regarding his military service.  Based on his own statement in August 2010, the Veteran did not submit the requested information.  Under 38 C.F.R. § 3.158, the failure to submit this information resulted in his claim being deemed abandoned.  As such, the filing in February 1998 does not provide a basis for an earlier effective date for the grant of service connection for PTSD.

The Board has also considered the arguments put forth by the Veteran in April 2011 for an effective date based on his date of separation from service, on the date of onset of his PTSD, or on the date the documents regarding his top secret duties in service were declassified.  These arguments are not consistent with existing law regarding the establishment of effective dates.  Under 38 C.F.R. § 3.400, the earliest date of service connection for a disability claimed more than one year after service separation is the date VA received the claim.  That is the date which has been assigned here, January 28, 2010.  The record does not establish any basis for awarding an effective date earlier than that.

In light of all of the considerations set forth above, the Board finds that the preponderance of the evidence is against the Veteran's claim for an earlier effective date.  As such, the benefit-of-the-doubt standard does not apply here.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an effective date prior to January 28, 2010 for the grant of service connection for PTSD is denied.



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


